Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the application filed on 03/26/2021. 
Claims 1-4 are presented for examination. 
References in applicant's IDS form 1449 received on 06/28/2021 have been considered by the examiner. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sheesley “US 2008/0312296 A1” (Sheesley) .
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing 
Regarding Claim 1:  A system for the transportation, storage and inventory of a multitude of commodities, said system comprising: 
an open frame rack, said open frame comprising (at least see Sheesley Abstract; Fig. 1):
a plurality of side rails having an I-beam configuration (at least see Sheesley Abstract; Fig. 1; [0019]);
a plurality of end rails (at least see Sheesley [0003]);
a plurality of pin posts connecting said plurality of side rails to said plurality of end rails, said plurality of pin posts having a top end and a bottom end, and wherein said plurality of side rails are perpendicular to said plurality of end rails (at least see Sheesley [0026]);
a plurality of plates, each of said plates attached to said top end and said bottom end of each of said plurality of pin posts, said plate attached to said top end having an aperture thereon (at least see Sheesley [0025]-[0034]); and
a plurality of cross beams between said plurality of side rails (at least see Sheesley [0008] and [0018]); and
a closed frame rack slida1bly attached to said open frame rack (at least see Sheesley [0029]).
Regarding Claim 2:  The system for the transportation, storage and inventory of a multitude of commodities, as recited in claim 1, further comprising sleeves slidably attached to (at least see Sheesley Abstract; Fig. 1; [0019]).
Regarding Claim 3:  The system for the transportation, storage and inventory of a multitude of commodities, as recited in claim 2, further comprising a protective case releasably attached to one of said plurality of end rails, said protective case for transportation of documentation (at least see Sheesley [0005]).
Regarding Claim 4:  The system for the transportation, storage and inventory of a multitude of commodities, as recited in claim 3, further comprising radio-frequency identification (RFID) tags (at least see Sheesley Abstract).
Relevant Prior Art
The prior art made of record and not relied upon, which is considered pertinent to applicant's disclosure, are cited in the Notice of Reference Cited form (PT0-892).
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M OBAID whose telephone number is (571)270-7121. The examiner can normally be reached Monday-Friday 8:00 A.M to 4:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FATEH M OBAID/Primary Examiner, Art Unit 3627